FAY, Circuit Judge,
dissenting:
This is an unusual dissent, in an unusual case. Judge Kravitch has done an outstanding job of discussing the issues and the controlling authorities. Her analysis is complete and will be most helpful to all in handling cases of this sort in the future. My problem lies not with Judge Kravitch’s framework for analysis of First Amendment cases, but with her application of the principles she has outlined to the facts of this ease. For, in reviewing a case such as Professor Kurtz’s, we must also keep in mind the principles that the Supreme Court has established regarding summary judgment. After considering these principles, I am convinced that Kurtz has not met his burden of articulating a triable issue.
The Supreme Court has made it very clear where the burdens lie in a summary judgment context. To overcome a motion for summary judgment, the nonmoving party bears the burden of making “a showing sufficient to establish the existence of [each] element essential to that party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, *7352553, 91 L.Ed.2d 265 (1986). The nonmov-ing party must not simply set forth some minimal evidence regarding the claim; the party must show that there is sufficient evidence to enable a reasonable jury to return a verdict in his or her favor. Anderson v. Liberty Lobby, 477 U.S. 242, 249, 106 S.Ct. 2505, 2510-11, 91 L.Ed.2d 202 (1986). Because of this, the Supreme Court has recently concluded that “the inquiry involved in a ruling on a motion for summary judgment ... necessarily implicates the substantive evidentiary standard of proof that would apply at the trial on the merits.” Id. at 252, 106 S.Ct. at 2512.
In our recent case of Eiland v. City of Montgomery, 797 F.2d 953 (11th Cir.1986), cert. denied, — U.S. -, 107 S.Ct. 3263, 97 L.Ed.2d 762 (1987), we explained that a plaintiff attempting to prove that adverse employment action was taken due to constitutionally protected speech activities “bears the initial burden of demonstrating that his speech was protected and that it was a substantial motivating factor in his discipline. Once shown, the task under Mt. Healthy is then to determine whether the employer would have taken the same action notwithstanding the protected speech.” Id. at 960. To survive the defendants’ motion for summary judgment, then, Kurtz would have had to present evidence sufficient to establish the possibility that a reasonable jury could rule for him after going through this analysis.
When the district court was considering the motion for summary judgment, Kurtz first had the burden of pointing out those areas of his speech that were “constitutionally protected.” He failed to do so then and he has failed to do so now. Judge Kravitch practically concedes this in footnote 4 of her opinion, in which she summarizes the state of the record and the failure of Kurtz to state with any degree of reasonable precision those instances of speech that he considers to be protected. Reversing the summary judgment “[bjecause, as stated before, we do not have a complete and specific list of all the speech that Kurtz contends relates to matters of public concern,” Kurtz, supra, at page 733, violates the dictates of Celotex and Anderson. There is absolutely no reason for giving appellant a second chance to do what he failed to do when required by law.
The few specific comments cited by Judge Kravitch — the references to disagreements about closing a branch of the university and about a financial contribution made by the college for the purchase of a fire truck — in no way satisfies the requirements of Rankin v. McPherson, — U.S. -, 107 S.Ct. 2891, 97 L.Ed.2d 315 (1987), Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983), Givhan v. Western Line Consolidated School District, 439 U.S. 410, 99 S.Ct. 693, 58 L.Ed.2d 619 (1979), or Eiland. In his deposition, in fact, Professor Kurtz indicated that these events were unimportant even when they occurred.
This record leaves no doubt in my mind that there was simply no “constitutionally protected speech” involved in this case. However, even if, by isolating trivial remarks, one could find some, I would find that Kurtz failed to make a sufficient showing under the Pickering balancing test.1 As Judge Kravitch pointed out, the application of the Pickering balancing test is an issue of law. “The task under Pickering is to balance those competing interests and to determine whether the employee’s interests in the speech as a whole outweigh the public employer’s interests.” Eiland, 797 F.2d at 957 (footnote omitted). My application of that test leads me to the same conclusion as the trial judge — that the interest of the State far outweighed that of appellant whose sole motives were elevation to a full professorship and an increase in salary. Therefore, I would affirm his grant of summary judgment on this ground as well.
Finally, Professor Kurtz’s own comments indicate that, even if summary judgment was inappropriate based on both Con-nick and Pickering, there is insufficient evidence of causation to enable a trial court to find for Professor Kurtz after conduct*736ing the test outlined in Mt. Healthy City Bd. of Education v. Doyle, 429 U.S. 274, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977). The discussions of the school branch closing occurred in 1983, and the talks about the fire truck took place in 1984. Kurtz was not promoted in either year. However, that decision was made before it reached Vickrey because, as Kurtz was told, it would be very unusual for the college to promote someone that early in his or her career at the school. Kurtz stated that Vickrey did not “shun” him after the incidents of 1983 and 1984 took place. Also, Kurtz responded affirmatively to the question: “Dr. Kurtz, 1984 was insignificant as far as you are concerned in terms of your employment history here and your relationship with Dr. Vickrey; is that correct?” Deposition of Larry Kurtz at 104. Both Kurtz and Vickrey focus on other incidents that are unrelated to public concern in their discussion of the deterioration of their personal and professional relationship.
The only conclusion apparent to me is that this entire episode is a continuing dispute between two individuals, one of whom was the president of the university. The thing that surprises me most about this case is the patience demonstrated by President Vickrey over the years. The debates that Kurtz initiated — quibbles over what the word “average” means and whether or not a point is the geographic center of a state as opposed to the intersection of the diagonals of the state — were pure unadulterated nonsense. Kurtz cannot today turn that into a dispute of constitutional magnitude simply because of a few comments which, he himself declared, constituted an unimportant part of this dispute.
I would affirm the judgment of the district court in all respects.

. Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968).